DETAILED ACTION
This office action is in response to the communication(s) filed 09/25/2020. Currently, claims 7-11 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group II in the reply filed on 09/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. (FP 6.16)
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because it contains 174 words.  Correction is required.  See MPEP § 608.01(b). (FP 6.13)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites, 
“a transition of a length and an inner diameter in a direction of the length of a pipe from a connecting portion between the first gas supply line and the first bypass line to a portion of the gas introducing line on which the first pressure gauge is disposed through the first gas supply line is set equal to a transition of a length and an inner diameter of a pipe from the connecting portion to a portion of the waste gas line on which the second pressure gauge is disposed through the first bypass line.” The scope of the claim is not clear and indefinite according to the specification and drawings. Specification does not explain the meaning of “a transition of a length and an inner diameter”. For the purpose of the examination, the claim is interpreted to read as following per disclosure in the specification, 
“a length and an inner diameter in a direction of the length of a pipe from a connecting portion between the first gas supply line and the first bypass line to a portion of the gas introducing line on which the first pressure gauge is disposed through the first gas supply line is set equal to a length and an inner diameter of a pipe from the connecting 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshikazu Akimoto (US 2015/0004721) hereinafter “Akimoto”.
Regarding claim 57: 
Akimoto teaches (Fig-2), 
a plasma processing method (a plasma processing method, ¶0010) where a wafer (a semiconductor wafer W, fig-2; ¶0059) which is an object to be treated is placed and held on an upper surface of a specimen base (an electrostatic chuck 36, fig-2; ¶00061) disposed in a at the lower center in the chamber 10, fig-2, ¶0059) of a pressure reduced processing chamber (the plasma processing space in the chamber 10; ¶0060) disposed in a vacuum vessel ( the chamber 10, fig-2; ¶0059), plasma is generated in the processing chamber (Therefore, the plasma produced in the vicinity of the dieletric window 52 is diffused downwards; ¶0081), and the wafer (a semiconductor wafer W, fig-2; ¶0059) is processed using the plasma (¶0081), 
wherein the processing includes: two processing steps (a first step; ¶0085 and a third step; ¶0087) in which the wafer (a semiconductor wafer W, fig-2; ¶0059) is processed; and a bridging step (a second step; ¶0086) disposed between the two processing steps (the first step and the third step), and in the course of the processing, in a transition between the two processing steps (the first step and the third step) and 5the bridging step (the second step), the supply of the processing-use gas (Ar/HBr/O.sub.2; ¶0085 and Ar/O.sub.2; ¶0087) from a first gas supply unit (a processing gas supply source 86, fig-2; ¶0072) for supplying the processing-use gas (Ar/HBr/O.sub.2; ¶0085 and Ar/O.sub.2; ¶0087) into the processing chamber (the plasma processing space in the chamber 10; ¶0060) during processing step (the first step and the third step) and the supply of the bridging-use gas (Ar/Cl.sub.2; ¶0086) to the processing chamber (the inside of the processing container 10, fig-2; ¶0048) from the second gas supply unit (a processing gas supply source 86, fig-2; ¶0072) for supplying the bridging-use gas (Ar/Cl.sub.2; ¶0086) into the processing chamber  (the plasma processing space in the chamber 10; ¶0060) during the bridging step (the second step) are switched, and 
a flow rate of the bridging-use gas (the etching gases; Ar/Cl.sub.2; ¶0091) supplied during the bridging step (the second step, ¶0091) is regulated to a flow rate regarded equal to a supply amount of the processing-use gas (Ar/HBr/O.sub.2; ¶0085 and Ar/O.sub.2; [in the recipe, the process conditions (electric power, gas species, gas flow rate, central/lateral gas flow ratio, temperature, etching time) are independently set for each of the first, second and third steps. However, some setting values of certain process conditions frequently become equal to each other in different steps.¶0093]
Regarding claim 511: 
Akimoto teaches during the bridging step (a second step; ¶0091), a pressure (the pressure P.sub.2; ¶0091) in the processing chamber (the inside of the processing container 10, fig-2; ¶0048) into which the bridging-use gas ((the etching gases; Ar/Cl.sub.2; ¶0091)) is supplied and a predetermined value of high frequency power (the power of the lower high frequency RP.sub.2; ¶0091) supplied to an electrode (an electrode 36a; ¶0061) disposed inside the specimen base (an electrostatic chuck 36, fig-2; ¶00061) are regulated in conformity with pressure (a process parameter) in the processing chamber of the next processing step out of the two processing steps (an APC may be established which can perform a control between steps during one single-wafer plasma processing; ¶0014. The process control unit 132 of the APC mechanism uses the process control model CM.sub.i to adjust predetermined process parameters selected from the process conditions based on the target CD value CD.sub.i+1 for the next step; ¶0107).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu Akimoto (US PG PUB No: 2015/0004721), hereinafter “Akimoto” in view of Naoyuki Kofuji (US PG PUB No: 2008/0078505), hereinafter “Kofuji”. (FP 7.21.aia)
Regarding claim 58: 
Akimoto is silent regarding in starting the two processing steps and the bridging step, the combination of the communications between the waste gas line which connects the first gas supply line for connecting the first gas supply unit with the processing chamber and the 
In the same field of endeavor, Kofuji teaches in starting the two processing steps and the bridging step (A three step etching; fig-10; ¶0070), the combination of the communications between the waste gas line (the exhaust gas line 9, fig-1) which connects the first gas supply line (the gas supply line connected to 111, fig-1) for connecting the first gas supply unit (the gas supply source 111, fig-1; ¶0056) with the processing chamber (the vacuum processing chamber 6, fig-1; ¶0016) and the second gas supply line (the gas supply line connected to 101, fig-1) for connecting the second gas supply unit (the gas supply source 101, fig-1; ¶0056 ) with the processing chamber (the vacuum processing chamber 6, fig-1; ¶0016) with the exhaust pump (an exhaust pump 5, fig-1; ¶0056), the processing chamber (the vacuum processing chamber 6, fig-1; ¶0056), and the first and second gas supply lines are switched (abstract: The present invention provides a gas switching method for switching from gas supply source 101 to gas supply source 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akimoto to incorporate the teachings of Kofuji perform in starting the two processing steps and the bridging step (A three step etching; fig-10; ¶0070), the combination of the communications between the waste gas line (the exhaust gas line 9, fig-1) which connects the first gas supply line (the gas supply line connected to 111, fig-1) for connecting the first gas supply unit (the gas supply source 111, fig-1; ¶0056) with the processing chamber (the vacuum processing chamber 6, fig-1; ¶0016) and the second gas supply line (the gas supply line connected to 101, fig-1) for connecting the second gas supply unit (the gas supply source 101, fig-1; ¶0056 ) with the processing abstract: The present invention provides a gas switching method for switching from gas supply source 101 to gas supply source 111) in order to maintain a stable discharge even during switching of steps (¶0072).
Regarding claim 59: 
Akimoto is silent regarding an operation of a variable valve which variably regulates an opening of the inside of the variable valve and is disposed on the waste gas line is configured to be operated such that a value detected from a first pressure gauge disposed on a gas introducing line mounted on the vacuum vessel and communicably connecting the processing chamber with the first gas supply line and detects a pressure in the gas introducing line, and a value detected by a second 6pressure gauge disposed on the waste gas line for detecting a pressure in the waste gas line are set equal.
However, Kofuji discloses that an operation of a variable valve (a viable conductance valve 100, fig-23) which variably regulates an opening of the inside of the variable valve (the response of gas flow rate was examined with the opening of the variable conductance valve 100; ¶0058) and is disposed on the waste gas line (the exhaust gas line 9, ¶0056 ) is configured to be operated such that a value (the pressure P-o; ¶0018) detected from a first pressure gauge (a capacitance manometer 24, ¶0054) disposed on a gas introducing line (the processing gas line 8; ¶0018) mounted on the vacuum vessel (the vacuum processing chamber 6, fig-1; ¶0016) and communicably connecting the processing chamber (the vacuum processing chamber 6, fig-1; ¶0016) with the first gas supply line (the gas supply line connected to 111, fig-1) and detects a pressure (the pressure Po; ¶0018) in the gas (a variable conductance valve 100 is disposed in the exhaust gas line 9 so as to control the pressure P1 of the exhaust gas line 9 to be equal to or greater than the pressure Po of the processing gas line 8 and equal to or smaller than 1.2 times the pressure Po; ¶0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akimoto to incorporate the teachings of Kofuji perform an operation of a variable valve (a viable conductance valve 100, fig-1) which variably regulates an opening of the inside of the variable valve (the response of gas flow rate was examined with the opening of the variable conductance valve 100; ¶0057) and is disposed on the waste gas line (the exhaust gas line 9, ¶0056 ) is configured to be operated such that a value (the pressure P-o; ¶0018) detected from a first pressure gauge disposed on a gas introducing line (the processing gas line 8; ¶0018) mounted on the vacuum vessel (the vacuum processing chamber 6, fig-1; ¶0016) and communicably connecting the processing chamber (the vacuum processing chamber 6, fig-1; ¶0016) with the first gas supply line (the gas supply line connected to 111, fig-1) and detects a pressure (the pressure Po; ¶0018) in the gas introducing line (the processing gas line 8; ¶0018), and a value (the pressure P1; ¶0018) detected by a second 6pressure gauge disposed on the waste gas line (the exhaust gas line 9; ¶0018) for detecting a pressure in the waste gas line are set equal (a variable conductance valve 100 is disposed in the exhaust gas line 9 so as to control the pressure P1 of the exhaust gas line 9 to be equal to or greater than the pressure Po of the processing gas line 8 and equal to or smaller than 1.2 times the pressure Po; ¶0018) in order to prevent the back flow of gas from the processing gas line 8 to the exhaust gas line 9 (¶0018).
Regarding claim 510: 
Akimoto is silent regarding a length and an inner diameter in a direction of the length of a pipe from a connecting portion between the first gas supply line and the first bypass line to a portion of the gas introducing line on which the first pressure gauge is disposed through the first gas supply line is set equal to a length and an inner diameter of a pipe from the connecting portion to a portion of the waste gas line on which the second pressure gauge is disposed through the first bypass line.
In the same filed of endeavor, Kofuji teaches (fig-29) a second method for preventing undershoot is to set a volume V1 (meaning a length and an inner diameter) of the portion of the gas pipe 115 (from the connecting portion to a portion of the waste gas line) to be sufficiently smaller than a total volume Vo (meaning a length and an inner diameter) of the volume of the processing gas line 8 (from a connecting portion between the first gas supply line and the first bypass line to a portion of the gas introducing line) from the valve 113 to the gas reservoir 10 and the volume of the gas reservoir 10. According to this arrangement, undershoot caused by mechanism 1 (the back flow of gas due the pressure Po in the processing gas line 8 becomes significantly higher than the pressure P1 in the exhaust gas line 9; ¶0016) can be reduced even if there is some difference in pressure between P1 and Po (¶0019)
However, the ordinary artisan would have recognized a length and an inner diameter of a pipe for a portion of the processing gas line and a portion of the exhaust gas line to be a result effective variable affecting the pressure undershoot caused by back flow of gas (¶0016). Thus, it would have been obvious to one of ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895